DETAILED ACTION
This action is in response to the original filing of 6-9-2022. Claims 1-20 are pending and have been considered below:

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 8, 12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 11, 15 and 18 of U.S. Patent No. 11385757 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed subject matters recited in claims of the present application can be found in claims 1, 4, 8, 11, 15 and 18 of U.S. Patent No. 11385757 B1. As a result, it is noted that features recited in claims of the instant application are a variation of the invention found in the parent application including an archived chat indicator associated with a shared documents, that further capability to initiate additional chat inputs. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (20150127603 A1) in view of Moore et al.  (“Moore” 20080159286 A1) and Berry et al. (“Berry” 20060155785 A1).

Claim 1: Cohen discloses a system comprising: at least one processor; and at least one non-transitory computer readable medium storing instructions thereon, the instructions are effective to cause the at least one processor to: store a shared content item at a content management system, the shared content item being accessible by a first account of the content management system and a second account of the content management system (abstract, Paragraphs 38 and 80; collaborative system with access to a document); 
associate, by the content management system, at least one archived chat session with the shared content item, wherein the at least one archived chat session is associated with the shared content item after receiving a chat input via the content management system (Paragraph 75; documents and chats that are stored are linked); 
Cohen may not explicitly disclose provide, by the content management system and for display on a client device associated with the first account, an indicia of the shared content item and an indicia of the at least one archived chat session associated with the content item; 
and in response to receiving an indication of a user selection of the indicia of the at least one archived chat session, provide, by the content management system for display on the client device associated with the first account, the shared content item in combination with the chat input of the at least one archived chat session configured to receive an additional chat input.
First, Moore is provided because it discloses a collaborative  system (abstract) where an activity (i.e. document) can be shared in a thread amongst associated members (Figure 1 and Paragraph 18), further there are indicators of archived activities which can include chats (Paragraphs 18-20) and are selectable in order to send a message (real-time) to designated members (Figure 1:150 designate user to send message and Paragraphs 7-8 and 18-20). Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to use a known technique to improve a similar device in the same way in order to provide an ability display indicators and association amongst members in the collaborative environment of Cohen.  
Further Berry is provided because it discloses a chat session that archives the chat and provides an indicator with the associated project/contact/file (Paragraph 66; contacts are text files and Figure 9:98/900 and Paragraph 85; indicator of archived chats and project subjects). The user can select an indicator in order to initiate a chat which is appended to archived information (Paragraphs 84-86).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to use a known technique to improve a similar device in the same way in order to provide an ability to display explicit indicators of archived chats in Cohen. One would have been motivated to provide the functionalities of Moore and Berry because it expands operability through automated document association and explicit linkage feedback improving the user experience.  
Claim 2: Cohen, Moore and Berry disclose a system of claim 1, wherein the chat input of the at least one archived chat session is available to user accounts at the content management system with permission to access the content item (Berry: Paragraphs 84-86; user can communicate with users that have access to a previous chat session (i.e. Keith) and Moore: Figure 1:150 designate user to send message and Paragraphs 7-8 and 18-20; if you can access the thread you are permitted to access the content).
Claim 3: Cohen, Moore and Berry disclose system of claim 2, the instructions further effective to cause the at least one processor to: receive a selection of a sub-set of user accounts at the content management system with permission to access the content item; and display the chat input associated with the sub-set of user accounts (Berry: Paragraphs 84-86; user can communicate with users that have access to a previous chat session (i.e. Keith)).
Claim 4: Cohen, Moore and Berry disclose system of claim 1, the instructions further effective to cause the at least one processor to: receive a new chat input associated with the content management system; and update the at least one archived chat session based on the received new chat input (Berry: Paragraph 86; append chat entries).
Claim 5: Cohen, Moore and Berry disclose system of claim 1, wherein indicia of the at least one archived chat session is a link to the at least one archived chat session (Berry: Paragraph 86; linkage to archived chat Moore: Figure 1:190a and Paragraph 20). 
Claim 6: Cohen, Moore and Berry disclose system of claim 1, the instructions further effective to cause the at least one processor to: provide, by the content management system, a chat archive interface including a list of users with permission to access the content item; and initiate a chat session with at least one user in the list of users with permission to access the content item (Moore: Figure 1:150 and Paragraphs 18-20 and 23; associated members are automatically provided for initiation of a communication). 
Claim 7: Cohen, Moore and Berry disclose system of claim 1, the instructions further effective to cause the at least one processor to: in response to receiving a second indication of a user selection of a second indicia of a second archived chat session for a second content item, provide, by the content management system for display on the client device associated with the first account, the shared content item in combination with the chat input of the at least one archived chat session configured to receive the additional chat input and the second indicia of the second archived chat session for the second content item configured to receive a second additional chat input (Berry: Figure 9 :98/99 and Paragraphs 84-86; provides second indicator for selection of additional content items and Moore: Figure 1; provides multiple indicators of selectable chat and content items).
Claims 8 and 15 are similar in scope to claim 1 and therefore rejected under the same rationale. 
Claims 9 and 16 are similar in scope to claim 2 and therefore rejected under the same rationale. 
Claims 10 and 17 are similar in scope to claim 3 and therefore rejected under the same rationale. 
Claim 11 and 18 are similar in scope to claim 4 and therefore rejected under the same rationale. 
Claim 12 is similar in scope to claim 5 and therefore rejected under the same rationale. 
Claims 13 and 19 are similar in scope to claim 6 and therefore rejected under the same rationale. 
Claims 14 and 20 are similar in scope to claim 7 and therefore rejected under the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

20140304254 A1 abstract 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        11-2-2022